DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.
Response to Amendment
The amendment filed 02/14/2022 has been entered, with claims 1, 4, 7, and 10 have been amended and claims 2 and 9 are cancelled.  Claims 1, 3-8, and 10-15 are currently pending examination.
The amendment is sufficient in overcoming the previously indicated rejections under 35 USC 112 (b), as well as, the prior art rejections under 35 USC 103.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (DE10124881; machine translation attached), hereinafter Schmidt, in view of De’ath et al. (EP 1161120), hereinafter De’ath. 
Regarding claim 1, Schmidt teaches an anti-icing cassette (para. 0001; electrical heatable surface heating system) (paragraph 0006 refers to the surface heating element having a cassette-like inside) (Figures 1-3), the cassette comprising: 
a panel (square shaped, ceramic body 1-para. 0006); 

    PNG
    media_image1.png
    340
    636
    media_image1.png
    Greyscale

a plurality of channel segments (grooves 6; para. 0006 and 0010) arranged on an underside of the panel (1); and 

    PNG
    media_image2.png
    578
    729
    media_image2.png
    Greyscale

a heating cable (9) routed through the plurality of channel segments (6) (para. 0010) and arranged in a concentric manner (para. 0015, spiral shape allow for even heat distribution) (see also para. 0008 disclosing using other groove shapes), including an outer loop adjacent an outer perimeter of the panel and at least one concentric inner loop inside the outer loop (as shown above in Figure 2), the heating cable (9) terminating (via terminal 3) adjacent to but outside of the inner loop (as shown above).
Schmidt teaches each claimed limitation except for the termination point (3) being inside the outer loop. 

    PNG
    media_image3.png
    528
    464
    media_image3.png
    Greyscale

Figure 2 of Taylor

De’ath teaches that it is known in the art of electric heaters which include a resistive heater arranged concentrically on a substrate (Fig. 2; heater 7 arranged on substrate 5) for the resistive heater (7) to terminate inside the outer loop and adjacent to but outside the inner loop (para. 0043; “Figure 2 shows an alternative arrangement of the embodiment of Figure 1 in which the terminal portions 9 are located on the second innermost track 7. It is clear from this embodiment that the terminals may be located on any of the C-shaped tracks, depending on the mounting requirements of the heater and associated controls. However, in the present case it is preferred that the terminal portions 9 are mounted in the region of the centre of the heater such that a control device for the heater may be mounted in the centre of the plate 3, as in this area the radius of the resistive tracks would be so small that current crowding would occur.”) (Here, the terminal 9 is located inside the outermost loop and adjacent to but outside the innermost loop) (See also paragraph 0018).
De’ath discloses that having the terminal located in the region of the center of the heater allows for the heating element to be connected to a control device in the center region.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Schmidt with De’ath, by replacing the location of the terminal of Schmidt, with the teachings of Taylor, in order to provide the terminal in a location that would enable connection to a control device in the central region of the heater. Furthermore, moving the location of the terminal of Schmidt would allow for the heating device to be used in systems in which a control device is located relative to the center of the heating device.
	


    PNG
    media_image4.png
    578
    729
    media_image4.png
    Greyscale

Regarding claim 3, the primary combination, as applied to claim 1, teaches each claimed limitation.
Schmidt further teaches wherein the plurality of channel segments (6) includes a first channel segment, a second channel segment, a third channel segment, and a fourth channel segment arranged relative to each other to form the outer loop (as shown above in annotated Figure 2.  Generally, the first, second, third, and fourth channel segments are taken as each segment of the outer loop that, when combined, form the outer loop).  

    PNG
    media_image5.png
    578
    729
    media_image5.png
    Greyscale

Regarding claim 4, the primary combination, as applied to claim 1, teaches each claimed limitation.
Schmidt further teaches wherein the heating cable (9) is bent at a 90-degree angle to be routed from a first channel segment of the plurality of channel segments to an adjacent second channel segment of the plurality of channel segments (as shown above).  

    PNG
    media_image6.png
    578
    729
    media_image6.png
    Greyscale

Regarding claim 7, the primary combination, as applied to claim 3, teaches each claimed limitation.
Schmidt further teaches wherein the first channel segment is parallel to a first section of a perimeter of the panel, the second channel segment is2Serial No.: 16/386,130Response to Restriction Requirement dated May 24, 2021 Amendment dated July 21, 2021Attorney Docket No. 148568.02862parallel to a second section of the perimeter of the panel, the third channel segment is parallel to a third section of the perimeter of the panel, and a fourth channel segment is parallel to a fourth section of the perimeter of the panel (As shown in annotated Figure 2 above, where the annotated dotted lines indicate respective sections of the perimeter of the panel).  
Regarding claim 8, the primary combination, as applied to claim 1, teaches each claimed limitation.
Schmidt further teaches wherein one or more supports (groove 2; para. 0009) (supports installation cable 4 and temperature sensor 5) extending further from the panel (1) than the plurality of channel segments arranged on the underside of the panel (As shown in the Figures.  Groove 2 is an outer groove that extends on and around the outside of the panel, which occurs further from the panel than the channel segments 6).  
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (DE10124881; machine translation attached), hereinafter Schmidt, in view of Gray (U.S. Patent 3784783).
Regarding claim 10, Schmidt teaches an anti-icing cassette (para. 0001; electrical heatable surface heating system) (paragraph 0006 refers to the surface heating element having a cassette-like inside) (Figures 1-3), the cassette comprising:
a panel (square shaped, ceramic body 1-para. 0006); 

    PNG
    media_image1.png
    340
    636
    media_image1.png
    Greyscale


    PNG
    media_image7.png
    451
    713
    media_image7.png
    Greyscale

a plurality of channel segments (grooves 6; para. 0006 and 0010) arranged on an underside of the panel (1), the plurality of channel segments including a first channel segment parallel to a first section of a perimeter of the panel, a second channel segment parallel to a second section of the perimeter (as shown in annotated Figure 2 above, where the dotted lines indicate respective first and second sections of the perimeter of panel 1); and 
a first heating cable (9) routed through the plurality of channel segments (6) (para. 0010) and arranged in a concentric manner (para. 0015, spiral shape allow for even heat distribution) (see also para. 0008 disclosing using other groove shapes), the first heating cable defining a first bend portion between the first and second channel segment (as shown above), and

    PNG
    media_image8.png
    451
    713
    media_image8.png
    Greyscale

the first cable (9) defining a final bend portion (shown above) before reaching a termination point (3).
Schmidt teaches each claimed limitation including the final bend portion being at substantially the same angle as the first bend portion.  Schmidt, therefore, is silent on the final bend portion being at an angle larger than the first bend portion.  

    PNG
    media_image9.png
    653
    626
    media_image9.png
    Greyscale

	Gray teaches that it is known in the art of electric heaters which include a resistive heater arranged on a substrate (Figures 3-4; heating cable 31 arranged on substrate 22, terminal portion 33) (1:5-8 and 36-43 disclose the field of endeavor being ice/snow removal) for the final bend portion to be at an angle larger than the first bend portion (As shown above, the final bend portion is at substantially 90° whereas the first bend portion is less than 90°).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Schmidt with Gray, by size/shape of the final bend portion of Schmidt, with the teachings of Gray, for in doing would amount to a mere matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the angle was significant.  See MPEP 2144.04-IV-B.

    PNG
    media_image10.png
    578
    729
    media_image10.png
    Greyscale

Regarding claim 11, the primary combination, as applied to claim 10, teaches each claimed limitation.
Schmidt further teaches wherein the first channel segment is arranged 90 degrees relative to the second channel segment (as shown in annotated Figure 2, above).  

    PNG
    media_image11.png
    386
    659
    media_image11.png
    Greyscale

Regarding claim 12, the primary combination, as applied to claim 10, teaches each claimed limitation.
Schmidt further teaches wherein herein the panel (1) includes a panel and a pair of side members (2) extending downwardly from the panel (as shown above, side members 2 extend downward in the width direction of 2), the side members disposed on adjacent sides of the panel and separated from one another (as shown above).  
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (DE10124881; machine translation attached), hereinafter Schmidt, in view of Gray (U.S. Patent 3784783), and in further view of Ingram (U.S. Patent 5497826).
Regarding claims 13-14, the primary combination, as applied to claim 12, teaches each claimed limitation.
Schmidt further teaches the heating system interconnecting to form larger systems (para. 0001).  However, Schmidt is silent on Attorney Docket No. 148568.02862a pair of transition members operably coupled with two adjacent sides of the panel, the transition members including a chamfered outer surface (claim 13) and wherein the first heating cable is biased towards at least one or more vertical members and away from the transition members (claim 14).  

    PNG
    media_image12.png
    300
    694
    media_image12.png
    Greyscale

Ingram teaches that it is known in the art of electrically heated panels (Abstract; figures 3 or 4; panel 10 comprising panels 15 and 16 including channels 17 for receiving electric cable 12; 7:21-31) to include a pair of transition members (13 and 14) operably coupled with two adjacent sides (left and right sides, respectively) of the panel, the transition members (13/14) including a chamfered outer surface (indicated by the solid arrows, above) and wherein the first heating cable (12; 7:32-40) is biased (via channel 17) towards the vertical members and away from the transition members (13/14) (Here, no further structure or structural cooperative relationship is required by the claim language.  Accordingly, cable 12 housed within channel 17 is also structurally capable of being biased as claimed.  See MPEP 2114).  
The advantage combining the teachings of Ingram is that in doing so would provide an attachment means such that the panel can engage with like panels to produce a larger structure (Abstract and 4:3-11; “The panels which are in the form of heating/cooling modules are preferably "standard" panels, i.e. they are of such size and configuration that they can be fitted together with other similar panels and with industry-standard panels to form a composite floor or wall. Thus the panels which are in the form of heating/cooling modules may have, along each edge, tongue and groove rebating or other means to enable them to engage with similar panels or industry-standard panels.”), where such means minimizes the gap between panels.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Schmidt, as modified by Gray, with Ingram, by adding to the outer edges of the panel of Schmidt, with the teachings of Ingram, in order to provide an attachment means such that the panel can engage with like panels to produce a larger structure (Abstract and 4:3-11; “The panels which are in the form of heating/cooling modules are preferably "standard" panels, i.e. they are of such size and configuration that they can be fitted together with other similar panels and with industry-standard panels to form a composite floor or wall. Thus the panels which are in the form of heating/cooling modules may have, along each edge, tongue and groove rebating or other means to enable them to engage with similar panels or industry-standard panels.”), where such means minimizes the gap between panels. 
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (DE10124881; machine translation attached), hereinafter Schmidt, in view of De’ath et al. (EP 1161120), hereinafter De’ath, and in further view of Schmitt (U.S. Publication 2001/0026681).
Regarding claims 5-6, the primary combination, as applied to claim 1, teaches each claimed limitation except for wherein the plurality of channel segments include extruded metal slots defined by a base structure and a pair of projections extending from the base structure (claim 5) and wherein the plurality of channel segments each include at least one flange positioned laterally outward of the pair of projections (claim 6).  
Schmitt teaches that it is known in the art of electrically heated panels (para. 0003; “…heated panels such as heated planks and boards. More specifically, the present invention relates to improve heated planks or boards for forming walkways, decks, platforms, seats, benches and the like for use in ice and snow conditions.”) (Figures 3-4; panel 11, electric heating cable 26-para. 0022, contained within grooves on an underside of panel 11-para. 0020) 

    PNG
    media_image13.png
    298
    709
    media_image13.png
    Greyscale

for the plurality of channel segments to include extruded metal slots (para. 0021; channel extrusions 25 formed of highly heat conductive material such as aluminum or aluminum alloys) (slots 32) defined by a base structure (bottom wall 31) and a pair of projections (elongate side walls 29 and 30 and corresponding wall 36) extending from the base structure (para. 0021; 29 and 30 extend upwardly from bottom wall 31) and wherein the plurality of channel segments each include at least one flange positioned laterally outward of the pair of projections (para. 0021; horizontal arm or fin 35, which provides heat transfer contact with the inner surface of each channel or groove).
	The advantage of combining the teachings of Schmitt is that in doing so would provide slots formed from a heat conductive material, which when the heating cable is received in the slots, heat is effectively conducted from the heating cable to the panel for heating (para. 0021).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Schmidt, as modified by De’ath, with Schmitt, by adding to the plurality of channel segments of Schmidt, with the teachings of Schmitt, to provide slots formed from a heat conductive material, which when the heating cable is received in the slots, heat is effectively conducted from the heating cable to the panel for heating (para. 0021).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (DE10124881; machine translation attached), hereinafter Schmidt, in view of Gray (U.S. Patent 3784783), and in further view of Nark et al. (U.S. Publication 2011/0209434), hereinafter Nark.
Regarding claim 15, the primary combination, as applied to claim 10, teaches each claimed limitation except including the heating cable being disposed in a slot within at least one of the plurality of channel segments.  Schmidt is silent on using a second heating cable, wherein the first and second cables are disposed in respective first and second slots
	Nark teaches that it is known in the art of heating panels using a heating cable (para. 0002) (Figure 2) to use a second heating cable (second heating cable 54; para. 0043), wherein the first (first heating cable 30’-para. 0042) and second (54) cables are disposed in respective first (first channel structure 28’-para. 0042) and second (second channel 46-para. 0043) slots.
	The advantage of combining the teachings of Nark is that in doing so would provide an arrangement using a first and second heating cable which would increase the area being heated, thereby increasing snow and ice removal (para. 0043).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Schmidt, as modified by Gray, with Nark, by adding to at least one of the plurality of channel segments of Schmidt, with the teachings of Nark, in order to provide an arrangement using a first and second heating cable which would increase the area being heated, thereby increasing snow and ice removal (para. 0043). Furthermore, utilizing a second heating cable as claimed merely involves the duplication of parts, which has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04-VI-B.




    PNG
    media_image14.png
    308
    679
    media_image14.png
    Greyscale

Ingram teaches that it is known in the art of electrically heated panels (Abstract; figures 3 or 4; panel 10 comprising panels 15 and 16 including channels 17 for receiving electric cable 12; 7:21-31) to include a transition member (13 and 14) operably coupled with the panel, the transition member having a chamfered outer surface (indicated by solid arrows) and a vertical inner surface (indicated by dotted arrows).  
The advantage combining the teachings of Ingram is that in doing so would provide an attachment means such that the panel can engage with like panels to produce a larger structure (Abstract and 4:3-11; “The panels which are in the form of heating/cooling modules are preferably "standard" panels, i.e. they are of such size and configuration that they can be fitted together with other similar panels and with industry-standard panels to form a composite floor or wall. Thus the panels which are in the form of heating/cooling modules may have, along each edge, tongue and groove rebating or other means to enable them to engage with similar panels or industry-standard panels.”), where such means minimizes the gap between panels.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Schmidt with Ingram, by adding to the outer edges of the panel of Schmidt, with the teachings of Ingram, in order to provide an attachment means such that the panel can engage with like panels to produce a larger structure (Abstract and 4:3-11; “The panels which are in the form of heating/cooling modules are preferably "standard" panels, i.e. they are of such size and configuration that they can be fitted together with other similar panels and with industry-standard panels to form a composite floor or wall. Thus the panels which are in the form of heating/cooling modules may have, along each edge, tongue and groove rebating or other means to enable them to engage with similar panels or industry-standard panels.”), where such means minimizes the gap between panels. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761